 

 

U.S, DISTRICT COURT
EASTERN DISTRICT-Wi

UNITED STATES DISTRICT COURT

EASTER FERS OR SSIS

 

a

CLERA OF COUR]

 

 

 

 

 

UNITED STATES OF AMERICA, t
Plaintiff, x
21-GR-04°
Vv. Case No. ost
CARLOS DAVIS, [18 U.S.C. §§ 1951(a), 924(c), 922(g),
924(a)(2), & 2(a)]
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:

1. At all times material to this Indictment, Boost Mobile, located at 2851 North Martin

Luther King, Jr. Drive in Milwaukee, Wisconsin, was a business engaged in the movement of

articles and commodities in interstate commerce.

2. On or about November 23, 2020, in the State and Eastern District of Wisconsin,

CARLOS DAVIS

 

did unlawfully obstruct, delay, and affect commerce and the movement of articles and

commodities in commerce by robbery in that the defendant did unlawfully take and obtain U.S.

currency and cellular phones from employees of Boost Mobile, against their will by means of

actual and threatened force, violence, and fear of injury.

All in violation of Title 18, United States Code, Sections 1951(a) and 2(a).

Case 2:21-cr-00042-BHL Filed 02/23/21 Page 1of5 Document 1

 
 

 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about November 23, 2020, in the State and Eastern District of Wisconsin,

CARLOS DAVIS

 

knowingly used, carried, and brandished a firearm during and in relation to a crime of violence,
namely robbery as charged in Count One of this Indictment.

In violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2(a).

 

 

Case 2:21-cr-00042-BHL Filed 02/23/21 Page 2 of 5 Document 1
 

 

COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

1. At all times material to this Indictment, AT&T, located at 1920 North Avenue in
Milwaukee, Wisconsin, was a business engaged in the movement of articles and commodities in
interstate commerce.

2. On or about December 5, 2020, in the State and Eastern District of Wisconsin,

CARLOS DAVIS
did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery in that the defendant did unlawfully take and obtain cellular
phones from employees of AT&T, against their will by means of actual and threatened force,

violence, and fear of injury.

All in violation of Title 18, United States Code, Sections 1951(a) and 2(a).

Case 2:21-cr-00042-BHL Filed 02/23/21 Page 3 of 5 Document 1

 

 

 

 

 
 

 

COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

 

On or about December 5, 2020, in the State and Eastern District of Wisconsin,
CARLOS DAVIS
knowingly used, carried, and brandished a firearm during and in relation to a crime of violence,
namely robbery as charged in Count Three of this Indictment.

In violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2(a).

 

 

 

 

 

Case 2:21-cr-00042-BHL Filed 02/23/21 Page 4of5 Document 1
 

 

COUNT FIVE
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about December 16, 2020, in the State and Eastern District of Wisconsin,
CARLOS DAVIS,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.
2. The firearm is more fully described as a Taurus 9mm, bearing serial number

ABH770790.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

 

 

[harpah (Lb
RICHARD )G. FROHLING
Acting United States Attorney

Case 2:21-cr-00042-BHL Filed 02/23/21 Page 5of5 Document 1
